              Exhibit “A”




Case 3:20-cv-00585 Document 1-1 Filed 07/08/20 Page 1 of 3 PageID #: 14
                                                                    Division of Business Services
                                                                        Department of State
                                                                          State of Tennessee
                                                                         312 Rosa L. Parks AVE, 6th FL
                                                                           Nashville, TN 37243-1102
   Tre Hargett
 Secretary of State


                                               Filing Information

Name:        LADY A'D PRODUCTIONS, INC.
General Information
SOS Control #              000545967                                           Formation Locale: TENNESSEE
Filing Type:               For-profit Corporation - Domestic                   Date Formed:      04/10/2007
                           04/10/2007 2:57 PM                                  Fiscal Year Close 4
Status:                    Active
Duration Term:             Perpetual

Registered Agent Address                                        Principal Address
JULIE BOOS                                                      STE 103
STE 103                                                         2300 CHARLOTTE AVE
2300 CHARLOTTE AVE                                              NASHVILLE, TN 37203-1877
NASHVILLE, TN 37203-1877

The following document(s) was/were filed in this office on the date(s) indicated below:
Date Filed   Filing Description                                                                      Image #
09/28/2019 2019 Annual Report                                                                      B0761-8166
04/09/2018 2018 Annual Report                                                                      B0534-0777
04/04/2017 2017 Annual Report                                                                      B0376-5150
04/20/2016 2016 Annual Report                                                                      B0239-4572
03/08/2016 Assumed Name Renewal                                                                    B0205-5926
Assumed Name Changed From: Ragtop Productions To: Ragtop Productions
Expiration Date Changed From: 04/27/2016 To: 03/08/2021
04/06/2015 2015 Annual Report                                                                      B0083-6896
04/02/2014 2014 Annual Report                                                                      A0233-0810
04/01/2013 2013 Annual Report                                                                      A0171-3132
04/03/2012 2012 Annual Report                                                                      A0117-2281
Principal Address 2 Changed From: SUITE 103 To: STE 103
Principal Postal Code Changed From: 37203 To: 37203-1877
Principal County Changed From: No value To: DAVIDSON COUNTY
04/27/2011 Assumed Name                                                                            6885-1919
New Assumed Name Changed From: No Value To: Ragtop Productions
04/04/2011 2011 Annual Report                                                                      A0069-0288
7/7/2020 11:02:37 PM                                                                                     Page 1 of 2
             Case 3:20-cv-00585 Document 1-1 Filed 07/08/20 Page 2 of 3 PageID #: 15
                                            Filing Information

Name:        LADY A'D PRODUCTIONS, INC.
09/02/2010 2010 Annual Report                                                  6765-1584
07/22/2009 2009 Annual Report                                                  6574-0461
Principal Address Changed
Registered Agent Physical Address Changed
08/01/2008 2008 Annual Report                                                  6358-1628
Mail Address Changed
04/18/2007 Administrative Amendment                                            6039-0848
Mail Address Changed
04/10/2007 Initial Filing                                                      6018-1483

Active Assumed Names (if any)                                              Date        Expires
Ragtop Productions                                                      05/03/2011    03/08/2021




7/7/2020 11:02:37 PM                                                                  Page 2 of 2
            Case 3:20-cv-00585 Document 1-1 Filed 07/08/20 Page 3 of 3 PageID #: 16
